Citation Nr: 0529211	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  03-26 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of left eye 
retinal detachment. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1962 to September 1966.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2003 rating decision of the Waco, Texas Regional Office (RO) 
of the Department of Veterans Affairs (VA) that denied 
service connection for eye disabilities, back injury, head 
injury and tinnitus.  In his March 2003 notice of 
disagreement (NOD), the veteran appealed the denials of 
service connection for eye disability, back injury and head 
injury.  In August 2003, the RO issued a statement of the 
case (SOC) that consolidated his appeal into two issues: 
service connection for eye disability secondary to head 
trauma, and service connection for back injury.  This 
consolidation recognized the veteran's contention that his 
claimed eye disability was a residual of head trauma in 
service.  In his subsequent September 2003 Form 9 the veteran 
indicated that he wished to limit his claim to the matter of 
service connection for retina detachment of the left eye 
secondary to head trauma.  Consequently, that is the only 
issue before the Board.


FINDINGS OF FACT

A left eye retinal detachment was not manifested in service; 
and the veteran's postoperative left eye retinal detachment 
is not shown to be related to service, including to any 
injury therein.   


CONCLUSION OF LAW

Service connection for a postoperative left eye retinal 
detachment is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of the claim.  An October 2003 
letter informed him of the evidence necessary to substantiate 
his claim for service connection.  It also explained that VA 
was responsible for obtaining relevant records from any 
federal agency and that VA would make reasonable efforts to 
obtain relevant records not held by a federal agency but that 
it was still his responsibility to make sure that VA received 
all requested records not in the possession of a federal 
department or agency.  The January 2003 rating decision and 
an August 2003 statement of the case (SOC) provided the text 
of applicable regulations and explained what the evidence 
showed and why the claim was denied.

In conjunction with advising the veteran of the evidence 
necessary to substantiate his claim, the October 2003 letter 
asked him to submit or identify (for VA to obtain) any such 
evidence.  This was equivalent to advising him to submit any 
evidence in his possession pertaining to the claim.  While 
VCAA notice did not precede the initial determination in this 
matter, the claimant has had ample opportunity to 
respond/supplement the record.  He is not prejudiced by any 
notice timing deficiency.  No further notice is required.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Regarding VA's duty to assist, the RO has obtained available 
pertinent VA and private medical records.  The Board has 
considered whether a VA examination is necessary.  However, 
as there is no competent evidence suggesting that the retinal 
detachment may have been related to an event, injury, or 
disease in service, an examination to determine whether there 
is such nexus is not necessary.  See 38 C.F.R. 
§ 3.159(c)(4)(C).  The veteran has not identified any 
additional evidence pertinent to his claim.  Consequently, VA 
has met its assistance obligations.  The veteran is not 
prejudiced by the Board's proceeding with appellate review.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Factual Background

Service medical records show that bilateral defective vision 
(uncorrected vision 20/300 corrected to 20/20) was noted 
entrance examination.  The veteran was seen in September 1965 
for swelling of the eyelids attributed to a transitory 
allergic reaction.  Some ophthalmic ointment was prescribed 
and he was told to return as needed if his symptoms did not 
improve.  On service separation examination in August 1966, 
the general condition of the eyes, ophthalmoscopic 
functioning, pupils and ocular motility were all found to be 
normal.  It was noted that the veteran had myopia corrected 
with glasses, and that intraocular pressure 17.3 in the right 
eye and 7.1 in the left eye.  It was noted that the veteran 
should have continued eye and vision checks every 6 months.  
A retinal detachment was not noted in the service medical 
records.

An April 1985 private medical record shows that the veteran 
underwent scleral buckling surgery to repair a left eye 
superior retinal detachment.  He first noticed floaters in 
the left eye in February 1985.
A May 1985 letter from Dr. L to an insurance company 
representative (apparently in conjunction with a workman's 
compensation claim) indicated that the veteran's history of 
being near a loud noise and not actually being struck in the 
eye or head was difficult to relate to his retinal 
detachment.  Dr. L. did not think that a loud noise only 
could cause the retina to tear and detach.  

On VA eye clinic visit in July 2002, the diagnostic 
assessment was status post retinal detachment of the left 
eye.

In a November 2002 statement, the veteran contended that he 
suffered a severe trauma to his head in service, which in 
turn caused his retina detachment.

In a statement received in February 2003, the veteran 
clarified that the fall he suffered occurred aboard the USS 
Thomason early in 1965 while the ship was patrolling the Gulf 
of Tonkin on full alert and he was manning the front gun 
mount.  He lost his balance and fell backwards, hitting the 
back of his head on the door.  He was unconscious for a 
minute and was bleeding when he woke up.  He went to the 
dispensary where he was treated and then released.  He 
believed that he received one or two stitches.   In his March 
2003 notice of disagreement, he claimed that Dr. L's May 1985 
letter related his detached retina to head trauma.     

In his September 2003 Form 9, the veteran stated that he 
would consult with his physician to provide an updated 
opinion and medical basis relating his eye condition to his 
head trauma.         

III.  Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  To prevail on the question of service 
connection there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury 
(disability).  Hickson v. West; 13 Vet. App. 247, 248 (1999). 
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

The record contains medical evidence of current left eye 
disability as the veteran did undergo surgery to repair a 
detached retina in April 1985; and status post retinal 
detachment was diagnosed in July 2002.  However, there is no 
evidence of a retinal detachment (or eye injury) in service, 
and no medical evidence that the veteran's postoperative 
retinal detachment is related to service.  Service medical 
records are negative for retinal detachment or any other eye 
injury other than an acute and transitory allergic reaction.  
They also do not contain any documentation of the head injury 
the veteran alleges as the cause of his left eye retinal 
detachment.  The first medical evidence of retinal detachment 
does not appear until some 19 years after service in the 
April 1985 private medical record of the veteran's eye 
surgery.  This record does not provide an explanation of the 
etiology of the retinal detachment but does note that the 
veteran first noticed floaters in the left eye two months 
earlier.      A prolonged lapse of time between service 
separation and the earliest documentation of the current 
disability, as here, is of itself a factor weighing against a 
finding of service connection.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  

The veteran appears to rely on the May 1985 letter from Dr. L 
as medical evidence that his retinal detachment resulted from 
head trauma in service.  However, Dr. L did not provide any 
likely etiology for the veteran's retinal detachment; he 
merely discounted a loud noise as a likely cause.  
Additionally his letter appears to state that the veteran's 
history did not include "actually being struck in the eye or 
head."   While the veteran indicated in his September 2003 
Form 9 that he would be providing updated medical evidence 
regarding the etiology of his eye condition, no such evidence 
has been received.  

While the veteran may believe that a head injury in service 
was the cause of his retinal detachment 19 years later, as a 
layperson, his statements are not competent evidence of a 
medical diagnosis or nexus.  The United States Court of 
Appeals for Veterans Claims has held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Given that there is no competent evidence of eye injury 
(other than a transitory allergic reaction) or head injury in 
service, and no evidence of a nexus between service and the 
veteran's current postoperative left eye retinal detachment, 
the preponderance of the evidence is against the veteran's 
claim.  Hence, it must be denied.


ORDER

Service connection for a left eye postoperative retinal 
detachment is denied. 



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


